Case 5:20-cv-10829-JEL-APP ECF No. 39 filed 04/21/20   PageID.891   Page 1 of 3




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Janet Malam,

                        Petitioner,      Case No. 20-10829

and                                      Judith E. Levy
                                         United States District Judge
Ruby Briselda Escobar and Amer
Toma,
                                         Mag. Judge Anthony P. Patti
                Plaintiff-Intervenors,

v.

Rebecca Adducci, et al.,


                        Respondents.

________________________________/


ORDER EXTENDING TEMPORARY RESTRAINING ORDER [29]

      On April 9, 2019, the Court granted Plaintiff-Intervenor Amer

Toma a temporary restraining order requiring his immediate release

from custody at the Calhoun County Correctional Facility. (ECF No. 29.)

The temporary restraining order was set to expire at 6:30PM EST on

April 21, 2020. (Id. at PageID.642.) On April 14, 2020, Respondent filed

a brief as to why the temporary restraining order should not be converted
Case 5:20-cv-10829-JEL-APP ECF No. 39 filed 04/21/20   PageID.892   Page 2 of 3




into a preliminary injunction. (ECF No. 31.) On April 18, 2020, Toma

moved to extend the temporary restraining order and for expedited

discovery. (ECF No. 34.) On April 19, 2020, the Court granted in part and

denied in part Toma’s motion, ordering Respondent to provide Toma with

his intake records, including medical records, by no later than 5:00pm

EST on April 20, 2020. (ECF No. 36, PageID.804.) In light of the Court’s

order, the Court extended Toma’s deadline to respond to Respondent’s

brief to 12:00pm EST on April 21, 2020. (Id.) The Court received Toma’s

response approximately six hours prior to the expiration of the temporary

restraining order. Because the Court needs additional time to properly

adjudicate the issues before it in light of the delayed briefing schedule,

the Court finds good cause to extend the temporary restraining order

pursuant to Federal Rule of Civil Procedure 65(b)(2). Accordingly, the

temporary restraining order is extended until 12:00pm on April 22, 2020.

     IT IS SO ORDERED.

Dated: April 21, 2020                    s/Judith E. Levy
Ann Arbor, Michigan                      JUDITH E. LEVY
                                         United States District Judge
Case 5:20-cv-10829-JEL-APP ECF No. 39 filed 04/21/20   PageID.893   Page 3 of 3




                     CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on April 21, 2020.
                                         s/William Barkholz
                                         WILLIAM BARKHOLZ
                                         Case Manager
